Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 12, 18, 35, 56-57 and 59-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the claim amendments. For example, Applicants amend claim 1 so that claim 1 now recite the limitation of “a non-liquid oral pharmaceutical dosage unit comprising hydrocodone and flumazenil”. 
  Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 12, 18, 35, 56-57 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Flath (U.S. Pub. No. 20090022790, published 01/22/2009, cited in the previous office action) in view of: i) Holtman Jr. (European J. Pharmacology, 2003, 470, 149-156, cited in the previous office action); and ii) Herry (U.S. Pub. No. 20100233257, published 09/16/2010, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of “from concurrent use with at least one benzodiazepine”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric Kelly (310-486-2698) on 03/11/2022.
AMENDMENTS TO THE CLAIMS
Cancel claims 4-11, 17, 19-28, 31-33, 43-54 and 56.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for administering a non-liquid oral dosage unit suitable for sublingual administration, comprising hydrocodone and flumazenil, to a human patient in order to prevent diversion of the dosage unit, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
1) Flath (U.S. Pub. No. 20090022790, published 01/22/2009, cited in the previous Office action), teaches pharmaceutical compositions and dosage forms (capsules or tablets), which are useful for preventing or discouraging tampering, abuse, misuse or diversion of the dosage form, comprising: 1) an active agent; and 2) an adverse agent. Please see ¶s 0001, 0009, 0045 and 0132. However, Flath fails to suggest or teach, wherein when the active agent is hydrocodone, the adverse agent is flumazenil.
2) Holtman Jr. (European J. Pharmacology, 2003, 470, 149-156, cited in the previous office action), teaches intravenous coadministration of an opioid (morphine) with flumazenil. Please page 149, 1st ¶ on the left column through right column ¶. However, Flath fails to suggest or teach, a non-liquid oral dosage unit suitable for sublingual administration.

Conclusions
Claims 1, 3, 12, 18, 35, 57 and 59-60 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629